358 U.S. 41
79 S. Ct. 70
3 L. Ed. 2d 45
Arthur A. SCHON, appellant,v.Emanuel E. SCHON, Individually, and as Executor of the  Estate of Emma Schon, Deceased.
No. 33, Misc.
Supreme Court of the United States
October 13, 1958

Arthur A. Schon, pro se.
Mr. Sanford M. Swerdlin, for appellee.
PER CURIAM.


1
The motion to add the State of Florida as a party appellee is denied. The appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.